Gardner, Presiding Judge.
Ernest M. Medders was convicted by a jury in the Criminal Court of Fulton County for the *217offense of abandonment of his minor child. His certiorari to the Superior Court of Fulton County was overruled and it is on this judgment that the case is here for review.
Decided September 23, 1959.
Francis Y. Fije, for plaintiff in error.
Paul Webb, Solicitor-General, John I. Kelley, Solicitor, Robert O’Neil, Eugene L. Tiller, contra.
In the record there is sworn testimony that the mother of the child received nothing from the defendant for the support of the minor child from the time the child was bom until the defendant was drafted into the Army. About the time the defendant went into the Army the mother applied to the Red Cross, which organization arranged that the defendant pay an allotment out of his Army pay. The defendant’s wife obtained a divorce from him while he was in the Army and she subsequently married William Allyn Jones. Mrs. Jones petitioned ■ for a change in the name of the minor child concerned here, such name to be changed from Medders to Jones.
The chief defense of the defendant is that the reason he did not pay any alimony for the support of the minor child in question was that there was a virtual adoption of the minor child by Jones. The jury found against the defendant on this question and also found to the effect that the defendant had abandoned the minor child under the provisions of Code § 74-9902. The evidence in the case fully justifies the verdict as to the virtual adoption and as to the abandonment.
On the trial of the certiorari the Superior Court of Fulton County ■ committed no reversible error in denying it.

Jitdgment affirmed.


Townsend and Carlisle, JJ., concur.